709 F.2d 524
Margaret THORNBERRY, Patricia Farmer, Delores O'Sullivan,and Linda Magel, on behalf of themselves and allothers similarly situated,Plaintiffs-Appellees/Cross-Appellants,v.DELTA AIR LINES, a corporation, Defendant-Appellant/Cross-Appellee.
Nos. 81-4182, 81-4197.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 10, 1982.Decided June 23, 1983.

Elizabeth G. Leavy, San Francisco, Cal., argued for Thornberry;  Gerald E. Magaro, Carroll, Burdick & McDonough, San Francisco, Cal., on brief.
Gilmore F. Diekmann, Jr., Bronson, Bronson & McKinnon, San Francisco, Cal., for Delta Air Lines.
Appeal from the United States District Court for the Northern District of California, Robert F. Peckham, Chief Judge.
Before FARRIS, FERGUSON and NELSON, Circuit Judges.
PER CURIAM:


1
This court approved the award by the district court of attorneys' fees and costs in Thornberry v. Delta Air Lines, Inc., 676 F.2d 1240 (1982).


2
The Supreme Court on May 31, 1983 granted a petition for writ of certiorari, --- U.S. ----, 103 S.Ct. 2421, 75 L.Ed.2d --- (1983).  The judgment was vacated and the case was remanded to this court for further consideration in light of Hensley v. Eckerhart, 461 U.S. ----, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).


3
Upon due consideration, the judgments of the district court with regard to attorney fees and costs are vacated and the cases are remanded to the district court for further consideration in accordance with the mandate of the Supreme Court.